         Case 1:19-cv-00622-CCC Document 1 Filed 04/10/19 Page 1 of 39




                            United States District Court
                           Middle District of Pennsylvania
                               Harrisburg Division

The PUBLIC INTEREST LEGAL
FOUNDATION,

                                              Plaintiff,
   v.

KATHY BOOCKVAR, in her official capacity
as Acting Secretary of the Commonwealth of No. ________________
Pennsylvania, JONATHAN M. MARKS, in his
official capacity as Deputy Secretary for
Elections and Commissions, and the BUREAU
OF COMMISSIONS, ELECTIONS AND              COMPLAINT
LEGISLATION,

                                          Defendants.



                                       Complaint

        Plaintiff, by its attorneys, brings this action for violations of Section 8 of the

National Voter Registration Act of 1993 (“NVRA”), 52 U.S.C. § 20507.

        1.    According to statements and records of Commonwealth election

officials, non-U.S. citizens have been registering and voting in Pennsylvania for

decades. Defendants possess records and data showing the extent to which

noncitizens are participating in the Commonwealth’s elections. Federal law grants

the public the right to inspect and duplicate that information. Defendants are

shielding that information from the public, in violation of federal law.


                                          1
        Case 1:19-cv-00622-CCC Document 1 Filed 04/10/19 Page 2 of 39



      2.     Plaintiff seeks injunctive relief to compel Defendants to comply with

Section 8 of the NVRA. Specifically, Plaintiff seeks an order commanding

Defendants to permit inspection and duplication of records concerning the

maintenance of voter registration lists pursuant to 52 U.S.C. § 20507(i).

                          JURISDICTION AND VENUE

      3.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. §

1331, because the action arises under the laws of the United States. This Court also

has jurisdiction under 52 U.S.C. § 20510(b), as the action seeks injunctive relief

under the NVRA.

      4.     Venue in this Court is proper under 28 U.S.C. § 1391(b)(1), because

Defendants reside in this district, and 28 U.S.C. § 1391(b)(2), because a substantial

part of the events or omissions giving rise to the claim occurred in this district.

                                      PARTIES

      5.     The Public Interest Legal Foundation, Inc. (the “Foundation”) is a

non-partisan, public interest organization headquartered in Indianapolis, Indiana.

The Foundation seeks to promote the integrity of elections nationwide. The

Foundation has dedicated significant time and resources to ensure that voter rolls

in the Commonwealth of Pennsylvania, and other jurisdictions throughout the

United States, are free from ineligible registrants, noncitizens, individuals who are

no longer residents and individuals who are registered in more than one location.


                                        2
         Case 1:19-cv-00622-CCC Document 1 Filed 04/10/19 Page 3 of 39



       6.     Defendant Kathy Boockvar is the Acting Secretary of the

Commonwealth of Pennsylvania. Defendant Boockvar is the Commonwealth’s

Chief Election Officer and administers the Pennsylvania Department of State,

which is charged with the supervision and administration of federal and state

election laws, including the National Voter Registration Act.

       7.     Defendant Jonathan M. Marks is the Deputy Secretary for Elections

and Commissions, an executive office in the Department of State. Defendant

Marks overseas the Bureau of Commissions, Elections and Legislation. Defendant

Marks and the offices he oversees are responsible for planning, developing and

coordinating statewide implementation of voter registration and list maintenance

activities.

       8.     Defendant Bureau of Commissions, Elections and Legislation is a

bureau of the Pennsylvania Department of State and is responsible for planning,

developing and coordinating statewide implementation of voter registration and list

maintenance activities.1

       9.     Defendants are custodians of the requested records.




1
  Defendant Marks is formerly the Commissioner of the Bureau of Commissions,
Elections and Legislation. According to the Pennsylvania Department of State’s
staff directory, the Commissioner’s office in the Bureau is currently vacant.

                                       3
        Case 1:19-cv-00622-CCC Document 1 Filed 04/10/19 Page 4 of 39




                                  BACKGROUND

The National Voter Registration Act

      10.    The NVRA provides that “[e]ach State shall maintain for at least 2

years and shall make available for public inspection . . . all records concerning the

implementation of programs and activities conducted for the purpose of ensuring

the accuracy and currency of official lists of eligible voters. . . .” 52 U.S.C. §

20507(i)(1) (emphasis added).

      11.    The only records exempted from the NVRA’s public disclosure

requirement are “records relate[d] to a declination to register to vote or to the

identity of a voter registration agency through which any particular voter is

registered.” 52 U.S.C. § 20507(i)(1).

Registration Lists and Registration List Maintenance in Pennsylvania

      12.    In Pennsylvania, voter registration records are maintained by state and

county officials using the Statewide Uniform Registry of Electors (SURE), which

facilitates the registration and cancellation of registrants. 25 Pa.C.S. § 1222.

      13.    Using the SURE system, “Commissions shall institute a program to

protect the integrity of the electoral process and to ensure the maintenance of

accurate and current registration records.” 25 Pa.C.S. § 1901(a).

      14.    Like the NVRA, Pennsylvania has a state public disclosure law

pertaining to election list maintenance records. State law requires that all


                                         4
        Case 1:19-cv-00622-CCC Document 1 Filed 04/10/19 Page 5 of 39



registration list maintenance records maintained by the Defendants be made

available for public inspection and duplication:

      The department and each commission shall preserve for two years and
      shall make available for public inspection and, where available,
      photocopying at a reasonable cost all records concerning the
      implementation of programs and activities conducted for the purposes
      of ensuring the accuracy and currency of official lists of registered
      electors except to the extent that the records relate to a declination to
      register to vote or to the identity of a voter registration agency through
      which any particular qualified elector is registered.

25 Pa.C.S. § 1405(b)(1) (emphasis added).

      15.    When the registration of a registered elector is cancelled, election

officials must “mark on all registration records of the elector the word ‘canceled’

and the date and cause of cancellation.” 25 Pa.C.S. § 1904(a). These records are

subject to public inspection under NVRA.

      16.    Election officials must then “remove any registration records

pertaining to the elector” and retain the cancellation records “separate from

registered electors for five years.” Id. Upon cancellation, election officials must

“promptly update information contained in its registration records” using the

SURE system. Id. Records of removal and cancellations are subject to public

inspection under the NVRA.

      17.    The names of prospective jurors for the federal and state courts of

Pennsylvania are drawn from a pool of names created using the lists of registered

voters. 42 Pa.C.S. § 4521(a)(2); United States v. Green, No. 10-186, 2011 U.S.

                                        5
        Case 1:19-cv-00622-CCC Document 1 Filed 04/10/19 Page 6 of 39



Dist. LEXIS 115542, at *4 (W.D. Pa. Oct. 6, 2011) (the “names of grand and petit

jurors selected to serve . . . shall be selected at random from the voter registration

lists of all the counties within the relevant divisions”) (citations and quotations

omitted).

       18. Only citizens are qualified to serve on juries in Pennsylvania. 42

Pa.C.S. § 4502(a).

       19. The inclusion of noncitizens on voter registration lists risks the

inclusion of non-qualified noncitizens on federal and state juries.

      20.    Furthermore, the inclusion of non-qualified noncitizens in the

prospective jury pools imposes on clerks of court who use defective lists various

costs associated with the identification and removal of unqualified jurors during

the jury selection process.

Noncitizen Registration and Voting is a Crime

      21.    United States citizenship is a requirement to register and to vote in

Pennsylvania. 25 Pa.C.S. § 1301(a)-(b).

      22.    In Pennsylvania, it is a misdemeanor, punishable by up to five years in

prison, for a noncitizen (or other ineligible individual) to apply for voter

registration. 25 Pa.C.S. § 1703(a)(1); 25 Pa.C.S. § 1703(b).

      23.    Registration and voting by a noncitizen is criminalized under multiple

federal felony statutes:


                                        6
        Case 1:19-cv-00622-CCC Document 1 Filed 04/10/19 Page 7 of 39



              a. 18 U.S.C. § 611 (criminalizes voting by aliens in federal

                 elections);

              b. 18 U.S.C. § 911 (criminalizes representing oneself to be a United

                 States citizen);

              c. 18 U.S.C. § 1015(f) (criminalizes false statements in order to

                 register to vote in any federal, state, or local election);

              d. 52 U.S.C. § 20511(2) (criminalizes the fraudulent submission of

                 voter registration applications and the fraudulent casting of

                 ballots).

      24.     Election officials in Pennsylvania commit one or more state offenses

when they knowingly allow the registration of a noncitizen or accept votes from a

noncitizen.

      25.     It is a misdemeanor, punishable by up to five years in prison, for an

election official to “knowingly register[] or permit[] the registration of an applicant

not lawfully entitled to be registered.” 25 Pa.C.S. § 1702(a).

      26.     It is a misdemeanor, punishable by up to five years in prison, for an

election official to “[k]nowingly accept the vote of an individual not registered” to

vote or “[k]nowingly receive a vote from a person falsely claiming to be a

registered elector.” 25 Pa.C.S. § 1705(a)(2)-(3).




                                         7
        Case 1:19-cv-00622-CCC Document 1 Filed 04/10/19 Page 8 of 39




The Discovery of Noncitizen Registration and Voting in the Commonwealth

      27.    Investigations by the Foundation and others have revealed that

noncitizens are registering and voting in the Commonwealth.

      28.    In 2015, the Foundation submitted a request pursuant to the NVRA

for list maintenance records maintained by the Philadelphia City Commission.

      29.    Records obtained by the Foundation showed that between 2013 and

2015, at least 86 registrations in the City of Philadelphia were cancelled because

election officials determined that the registrant was not a U.S. citizen. Public

Interest Legal Foundation, Aliens and Felons: Thousands on the Voter Rolls in

Philadelphia at 2, October 4, 2016, available at https://publicinterestlegal.org/files

/Philadelphia-Litigation-Report.pdf.

      30.    In large measure, the voter registrations detailed in these records were

self-reported aliens. Upon information and belief, no active process exists to detect

and remove them. Only self-reporting by aliens, who were concerned with

jeopardizing their immigration status, led to their removal from the rolls in

Philadelphia.

      31.    Of the 86 noncitizens whose registrations were cancelled, 40 cast a

ballot in at least one election prior to cancellation. Id.

      32.    The Foundation presented its findings in testimony to the State

Government Committee of the Pennsylvania House of Representatives on October


                                         8
        Case 1:19-cv-00622-CCC Document 1 Filed 04/10/19 Page 9 of 39



4, 2016. Preparations for the November election and efforts to protect and improve

the integrity of elections: Hearing before the State Government Committee of the

House of Representatives, Oct. 4, 2016, transcript available at

http://www.legis.state.pa.us/WU01/LI/TR/Transcripts/2016_0147T.pdf.

Systematic Registration of Identified Aliens Through PennDOT

      33.    In September 2017, Al Schmidt, a Philadelphia city commissioner,

revealed that a so-called “glitch” at Pennsylvania Department of Motor Vehicle

branch offices was enabling noncitizens to register to vote when they applied for or

renewed their driver’s licenses. Brennan, Glitch let ineligible immigrants vote in

Philly elections, officials say, Philadelphia Inquirer, Sept. 20, 2017,

http://www.philly.com/philly/news/politics/city/philly-voter-fraud-trump-

immigrants-registration-commissioners-penndot-20170920.html.

      34.    List maintenance records obtained by the Foundation from a number

of county election officials in the Commonwealth—including those in Allegheny,

Washington, Westmoreland, and York—plainly demonstrate that noncitizens have

been registering to vote in the Commonwealth through a PennDOT administered

process. The Defendants would possess the same or counterpart and associated list

maintenance documents as well as additional documents related to this defective

list maintenance process.




                                        9
       Case 1:19-cv-00622-CCC Document 1 Filed 04/10/19 Page 10 of 39



      35.    A small sample of list maintenance records received from Allegheny

County election officials pursuant to an NVRA request are illustrative of both the

existence of responsive records in the possession of the Department of State and/or

the Bureau and also of the defects in list maintenance process, including the

registration process administered at PennDOT offices. These records are attached

to this Complaint as Exhibits A through G.2

      36.    In 2005, Othman Alamoudi registered to vote in Allegheny County

through the PennDOT application process. Exhibit A at 1. In 2012, Mr.

Alamoudi’s voter registration was cancelled because election officials determined

he was not a U.S. citizen. Exhibit A at 1, 8. In 2014, Mr. Alamoudi re-registered to

vote, this time using the mail application process. Exhibit A at 1. Mr. Alamoudi

then voted in the 2014 General Election. Exhibit A at 2. In 2015, Allegheny

County elections officials cancelled Mr. Alamoudi’s voter registration a second

time when he moved out of the county. Exhibit A at 1. After relocating to Mercer

County, Pennsylvania, Mr. Alamoudi again re-registered using the PennDOT

application process and is currently an active registrant. Exhibit A at 1, 7. Records

indicate that Mr. Alamoudi voted in the 2016 General Election. Exhibit A at 7.



2
 Pursuant to Federal Rule of Civil Procedure 5.2 and Local Rule 5.2, certain
personal information has been redacted in these Exhibits. Additional information,
such as driver’s license numbers, alien registration numbers, and street addresses
has also been redacted.

                                       10
        Case 1:19-cv-00622-CCC Document 1 Filed 04/10/19 Page 11 of 39



      37.    In 2002, Susan Hermanoche registered to vote in Allegheny County.

Exhibit B at 1. In 2006, Ms. Hermanoche’s voter registration was cancelled

because election officials determined she was not a U.S. citizen. Exhibit B at 1.

Since then, Ms. Hermanoche has re-registered to vote twice. Exhibit B at 1.

Records show Ms. Hermanoche has voted in several elections since she was

flagged as a noncitizen, including the 2008 Primary Election and the General

Elections in 2010, 2012 and 2016. Exhibit B at 1, 6, 12. Prior to voting in the 2016

General Election, Ms. Hermanoche registered to vote through the PennDOT

application process. Upon information and belief, she is currently an active

registrant. Exhibit B at 1, 9.

      38.     In 2007, Mildred Nyama registered to vote in Allegheny County

through the PennDOT application process. Exhibit C at 1. Ms. Nyama then voted

in a total of four elections, including the General Elections in 2008, 2012, and

2016. Exhibit C at 1-2. In 2014, Ms. Nyama wrote to elections officials to request

cancellation of her registration due to the fact that she is not a U.S. citizen. Exhibit

C at 3-5.

      39.     In 2012, Devanathan Mudaliar registered to vote in Allegheny

County through the PennDOT application process. Exhibit D at 1. In 2014, Mr.

Mudaliar wrote to elections officials to request cancellation of his registration due

to the fact that he is not a U.S. citizen. Exhibit D at 2-4. Mr. Mudaliar’s letter


                                        11
        Case 1:19-cv-00622-CCC Document 1 Filed 04/10/19 Page 12 of 39



explains that he registered to vote due to a “system error” “while going through the

driving license pendot [sic] process.” Exhibit D at 4.

      40.     In 2009, Felipe Rojas-Orta registered to vote in Allegheny County

through the PennDOT application process. Exhibit E at 2. Mr. Rojas-Orta then

voted in three separate elections, including the 2009 Municipal Primary and the

General Elections in 2010 and 2016. Exhibit E at 5. In 2017, Mr. Rojas-Orta wrote

to election officials to request cancellation of his registration, explaining, “I am not

a citizen.” Exhibit E at 3.




Figure 1 (Exhibit E at 3).




                                        12
       Case 1:19-cv-00622-CCC Document 1 Filed 04/10/19 Page 13 of 39



      41.    In 2006, Parshant Malhotra registered to vote in Allegheny County

through the PennDOT application process. Exhibit F at 1. Mr. Malholtra then voted

in the 2007 Municipal Primary and the 2008 General Election. Exhibit F at 2. In

2013, Mr. Malholtra’s registration was cancelled because election officials

determined he is not a U.S. citizen. Exhibit F at 1.

      42.     In 2012, Alfredo Lopez Figallo registered to vote in Allegheny

County through the PennDOT application process. Exhibit G at 3. In 2018, Mr.

Lopez Figallo wrote to election officials to request cancellation of his registration

due to the fact that he is not a U.S. citizen. Exhibit G at 2. Mr. Lopez Figallo

explained,

      On the day I was getting my drivers [sic] license, I registered to vote.
      My understanding was that as a permanent residende [sic] of the USA
      I could vote locally. I did not realize that I was no [sic] allowed to
      register in the first place.

Exhibit G at 2.

      43.    On or around October 11, 2017, then-Pennsylvania Secretary of the

State Pedro Cortes resigned from office.

      44.    On October 25, 2017, the House State Government Committee held a

hearing to examine the issue of noncitizen registration and voting, including the

DMV “glitch” revealed by Commissioner Schmidt. Noncitizens Registered to Vote

in Pennsylvania: Hearing before the State Government Committee of the House of



                                       13
       Case 1:19-cv-00622-CCC Document 1 Filed 04/10/19 Page 14 of 39



Representatives, Oct. 25, 2017, transcript available at http://www.legis.state.pa.us

/WU01/LI/TR/Transcripts/2017_0109T.pdf.

      45.    A representative of the Foundation appeared at that hearing and

provided testimony concerning noncitizens registering and voting in the

Commonwealth and elsewhere in the United States. Testimony of Noel H.

Johnson, available at http://www.legis.state.pa.us/WU01/LI/TR/Transcripts/2017

_0109_0004_TSTMNY.pdf.

      46.    At the October 25 hearing, Commissioner Schmidt provided written

and oral testimony to the committee. Testimony of Philadelphia City

Commissioner Al Schmidt, available at http://www.legis.state.pa.us/WU01/LI/TR/

Transcripts/2017_0109_0001_TSTMNY.pdf.

      47.    In his written testimony, Commissioner Schmidt revealed that an

investigation by his office found “220 non-citizens who were registered to vote in

Philadelphia at some point between 2006 and 2017.” Id. at 1. Of those 220

noncitizens discovered, 90 had cast a total of 227 ballots, “with the largest number

of votes (47) cast in the 2008 General Election.” Id. Of those 220 noncitizens

discovered, 168 had initially registered through PennDOT (DMV) or modified

their voter registration record through PennDOT (DMV). Id. at 2.

      48.    Upon information and belief, that information was shared with the

Department of State prior to Commissioner Schmidt’s testimony on October 25,


                                      14
        Case 1:19-cv-00622-CCC Document 1 Filed 04/10/19 Page 15 of 39



2017. See Transcript, Hearing before the State Government Committee of the

House of Representatives at 5:15-19, Oct. 25, 2017, available at

http://www.legis.state.pa.us/WU01/LI/TR/Transcripts/2017_0109T.pdf (“We’ve

received additional information this year, and Mr. Al Schmidt, the Vice Chair from

the Philadelphia City Commissioners, who is one of the Commissioners over the

elections in Philadelphia, he is going to be testifying here today also related to this

issue.”).

       49.   At the October 25 hearing, Defendant Jonathan M. Marks, then-

Commissioner of the Bureau of Commissions, Elections and Legislation,

substantiated the revelation of Commissioner Schmidt.

       50.   According to Defendant Marks, the Department of State “undertook

an analysis of the statewide voter registration database to determine whether

ineligible residents were registering and voting.” Testimony of Jonathan Marks at

1, available at http://www.legis.state.pa.us/WU01/LI/TR/Transcripts/2017_0109_

0002_TSTMNY.pdf.

       51.   That analysis “found 1,160 records that indicate a registrant

apparently self-reported and cancelled their registration because they were not

citizens.” Id. Again, like in Philadelphia, these were only cases where a registered

noncitizen self-reported his or her invalid registration. It does not capture a wider




                                       15
        Case 1:19-cv-00622-CCC Document 1 Filed 04/10/19 Page 16 of 39



search of how many total aliens were registered to vote under the so-called

PennDOT “glitch” and have not self-reported.

       52.      Defendant Marks submitted the following data to the State

Government Committee regarding the Department of State’s analysis of self-

reported aliens on Pennsylvania voter rolls:

              Approximately 79% (912) never voted.
              Approximately 21% (248) individuals had voted at least 1 time. Of
               those 248:
                  o 134 voted 1 time
                  o 51 voted 2 times
                  o 63 voted 3 or more times
                  o Total ballots cast by the 248 individuals: 642
              The 1,160 records identified were from 46 counties.
              The 248 registrants with records showing they voted at least one time
               before cancelling were from 30 counties.
              Of the 1,160 who self-reported statewide, approximately 66% (769)
               had initially applied through the Motor Voter system.

Id. at 1-2. Records concerning this data analysis are subject to the public inspection

provision of the NVRA.

       53.      According to Defendant Marks, “In a deeper analysis of the years

2000 through 2017, [the Department of State] found 544 ballots were cast by the

identified registrants.” Id. at 2.

       54.      As indicated by Defendant Marks, the noncitizens analyzed by the

Department of State were only those noncitizens who “self-reported” their

noncitizen status to election officials. Id. at 1.



                                         16
       Case 1:19-cv-00622-CCC Document 1 Filed 04/10/19 Page 17 of 39



      55.    On December 12, 2017, the Senate State Government Committee and

the Senate Transportation Committee held a joint hearing to discuss noncitizen

registration and voting in the Commonwealth. Motor Voter, Unlawful Voting and

Cyber Security: Joint Hearing before the Senate State Government Committee and

the Senate Transportation Committee, Dec. 12, 2017, video available at

http://stategovernment.pasenategop.com/121217/.

      56.    The Foundation submitted written testimony to the committees

concerning noncitizens registering and voting in the Commonwealth. Testimony of

J. Christian Adams, available at http://stategovernment.pasenategop.com/wp-

content/uploads/sites/30/2017/12/adams.pdf.

      57.    At the December 12, 2017 joint hearing, Defendant Marks and then-

Acting Secretary of State Robert Torres provided written and oral testimony.

      58.    Regarding the issue of noncitizens registering to vote through DMV

offices, Secretary Torres explained it “is an issue that has extended over

approximately twenty years.” Testimony of Acting Secretary Torres at 30:15-

30:38, video available at http://stategovernment.pasenategop.com/121217/.

      59.    In written testimony, Secretary Torres explained that the Department

of State is continuing to investigate noncitizens presently registered to vote.

Specifically, Secretary Torres explained, “The Department’s ongoing effort

includes expert analysis of the State Uniform Registry of Electors (SURE)


                                       17
        Case 1:19-cv-00622-CCC Document 1 Filed 04/10/19 Page 18 of 39



database and PennDOT’s driver license database.” Testimony of Acting Secretary

Torres at 2, available at http://stategovernment.pasenategop.com/wp-

content/uploads/sites/30/2017/12/torres.pdf.

       60.     Commissioner Schmidt again provided written and oral testimony at

the December 12, 2017 joint hearing. Testimony of Al Schmidt, available at

http://stategovernment.pasenategop.com/wp-content/uploads/sites/30/2017/12/

schmidt.pdf.

       61.     According to Commissioner Schmidt’s testimony,

       When non citizens apply for a driver’s license at PennDOT, they are
       required to provide stay documents to show their legal status to
       remain in the U.S. for at least one year. PennDOT verifies these
       immigration documents electronically with the U.S. Department of
       Homeland Security and the applicant’s driver’s license record is
       marked using an INS Indicator.

Id. at 2.

       62.     When an applicant applies for voter registration, he or she is asked to

provide their Pennsylvania driver’s license or PennDOT ID card number. See

Department of State, PA Online Voter Registration Application,

https://www.pavoterservices.pa.gov/pages/VoterRegistrationApplication.aspx.

According to the application’s instructions, “If you have a PA driver’s license or

PennDOT ID card number, you must use it” to register to vote. Id.

       63.     Consequently, an individual’s driver’s license number can be used to

verify whether someone is both a noncitizen (by the presence of the INS Indicator)

                                        18
       Case 1:19-cv-00622-CCC Document 1 Filed 04/10/19 Page 19 of 39



and registered to vote (driver’s license number is part of registration record). See

Testimony of Commissioner Schmidt at 62:28-63:17, video available at

http://stategovernment.pasenategop.com/121217/.

      64.    In his oral testimony, Commissioner Schmidt explained that in July,

August, and September of 2017, his office began meeting with the Department of

State to discuss the issue of noncitizens registering to vote. Testimony of

Commissioner Schmidt starting at 60:18, video available at http://stategovernment.

pasenategop.com/121217/.

      65.    According to Commissioner Schmidt, the meetings with the

Department of State resulted in an analysis that matched the driver’s license

numbers of noncitizens with the driver’s license numbers of registered voters

(hereafter, the “Noncitizen Matching Analysis”). Testimony of Commissioner

Schmidt starting at 63:17, video available at http://stategovernment.

pasenategop.com/121217/.

      66.    In his oral testimony given at the October 25, 2017 hearing of the

House State Government Committee, Commissioner Schmidt stated that the

Department of State was in the process of completing the Noncitizen Matching

Analysis. Transcript, Noncitizens Registered to Vote in Pennsylvania: Hearing

before the State Government Committee of the House of Representatives at 51:4-8,

Oct. 25, 2017, available at http://www.legis.state.pa.us/WU01/LI/TR/Transcripts/


                                       19
        Case 1:19-cv-00622-CCC Document 1 Filed 04/10/19 Page 20 of 39



2017_0109T.pdf (“Well, respectfully, I think we’ll be in a better position to answer

your question once the Department of State completes its match of voter

registrations with driver’s license numbers with INS indicators and then sort of

working it down from there.”).

      67.    According to Commissioner Schmidt, the Department of State has

completed the Noncitizen Matching Analysis. In his oral testimony, Commissioner

Schmidt stated that the analysis revealed over 100,000 matches, meaning that the

analysis showed over 100,000 noncitizens who were presently registered to vote in

Pennsylvania. Testimony of Commissioner Schmidt starting at 63:40, video

available at http://stategovernment.pasenategop.com/121217/. Records concerning

this analysis of voter registration records are subject to public inspection rights

under the NVRA.

      68.    In his written testimony (and again in his oral remarks) Commissioner

Schmidt called on the Department of State to “[r]elease the results of the data

matching of PennDOT driver’s license numbers with INS Indicators against

driver’s license numbers of registered voters in the statewide voter registration

database to the County Boards of Election,” and contact the implicated individuals

so they can “take action to cancel their voter registration status prior to the next

election.” Testimony of Commissioner Schmidt at 3, available at http://stategovern

ment.pasenategop.com/wp-content/uploads/sites/30/2017/12/schmidt.pdf; see also,


                                        20
          Case 1:19-cv-00622-CCC Document 1 Filed 04/10/19 Page 21 of 39



Testimony of Commissioner Schmidt starting at 67:45, video available at

http://stategovernment.pasenategop.com/121217/.

The Foundation Sought and was Denied Access to Records Concerning
Noncitizen Registrants

         69.   On October 23, 2017, the Foundation contacted Defendant Marks of

the Department of State’s Bureau of Commissions, Elections and Legislation via

letter (hereafter, the “DOS Records Request,” attached as Exhibit H).

         70.   Pursuant to the public records inspection provision of the NVRA, 52

U.S.C. § 20507(i), the Foundation’s DOS Records Request sought the opportunity

to inspect records concerning noncitizen registrants, including records related to

their removal from the voter registration lists and referrals to law enforcement.3

See Exhibit H.

         71.   The DOS Records Request specifically identified as responsive “all

voter records that were referenced in recent news media reports regarding

individuals improperly exposed to registration prompts due to a ‘glitch’ in

PennDOT’s Motor Voter compliance system,” and records related to a “review” of

these records by the Department of State. Exhibit H at 1.

         72.   At the October 25, 2017 hearing of the House State Government

Committee, Defendant Marks confirmed that the Department had “begun to review

the data on this issue” and that an “analysis” had been conducted concerning, at
3
    The entire scope of the requested records is available at Exhibits H and I.

                                         21
       Case 1:19-cv-00622-CCC Document 1 Filed 04/10/19 Page 22 of 39



least, the 1,160 noncitizens who had self-reported their statute as noncitizens and

who had sought cancellation of their registrations. Testimony of Defendant Marks

at 1, Oct. 25, 2017, available at http://www.legis.state.pa.us/WU01/LI/TR/

Transcripts/2017_0109_0002_TSTMNY.pdf.

      73.    On October 25, 2017, a representative of the Foundation visited the

Defendant Bureau of Commissions, Elections and Legislation to inspect the

requested records.

      74.    An office employee informed the Foundation’s representative that the

DOS Records Request had been received, but that the requested records were not

available for inspection. The request to inspect the records was denied.

      75.    The office employee notified someone in the Office of the Chief

Counsel that the Foundation’s representative was in the office to inspect the

requested records.

      76.    After a short while, a representative from the Office of the Chief

Counsel informed the Foundation’s representative that the office was in the process

of reviewing the DOS Records Request and that the office would provide a

response via email in the next few days.

      77.    The Department of State did not permit the Foundation to inspect the

requested records.




                                      22
       Case 1:19-cv-00622-CCC Document 1 Filed 04/10/19 Page 23 of 39



      78.    On October 30, 2017, Rebecca Fuhrman, an Agency Open Records

Officer in the Office of the Chief Counsel, sent a letter via email to the Foundation.

The letter acknowledged receipt of the DOS Records Request, but indicated that it

was being processed under the Pennsylvania Right-to-Know Law, 65 P.S. §§

67.101 et seq. The letter asked for an additional 30 days—or until November 29,

2017, to provide a response.

      79.    In a response sent via email, the Foundation again notified the

Department of State that the Foundation’s DOS Records Request was made

pursuant to the NVRA, not the Pennsylvania Right-to-Know Law.

      80.    In an email dated October 30, 2017, Ms. Fuhrman stated, “The

Department acknowledges that your request is made pursuant to the NVRA.”

      81.    No further response was received from the Department of State by

their internal deadline of November 29, 2017.

      82.    When no response was given, on December 4, 2017, the Foundation

wrote to Defendant Marks and Ms. Fuhrman to ascertain the status of the DOS

Records Request and to clarify the scope of the requested records, explaining that

the DOS Records Request includes records related to the Noncitizen Matching

Analysis: “results (full or interim) from an aforementioned official ‘review’ of

voter data compared against PennDOT’s database of customers to identify voters




                                       23
       Case 1:19-cv-00622-CCC Document 1 Filed 04/10/19 Page 24 of 39



with matching driver profiles containing noncitizen designations” (hereafter the

“DOS Clarification Letter, attached as Exhibit I).

      83.    The DOS Clarification Letter advised Defendant Marks’s office that a

representative of the Foundation would again be visiting his office on December 6,

2017 to inspect the requested records. Exhibit I at 2.

      84.    In an email to the Foundation dated December 5, 2017, Kathleen

Kotula, Deputy Chief Counsel for the Department of State, stated that the

requested documents would not be available for inspection on December 6 and that

a separate email detailing the reasons for the unavailability would follow.

      85.    On December 6, 2017, a representative of the Foundation again

visited the office of the Department of State’s Bureau of Commissions, Elections

and Legislation to inspect the requested records.

      86.    An employee for the Department of State, Jessica Mathis, advised the

Foundation’s representative that the requested records could not be inspected and

that “an email had been sent” regarding the matter.

      87.    At that time, no such email had been received by the Foundation.

      88.    The Department of State did not permit inspection of the requested

records, including records related to the Noncitizen Matching Analysis.




                                       24
        Case 1:19-cv-00622-CCC Document 1 Filed 04/10/19 Page 25 of 39



      89.    On December 20, 2017, Deputy Chief Counsel Kotula emailed a letter

from Defendant Marks to the Foundation formally denying the DOS Records

Request (hereafter, the “DOS Denial Letter,” attached as Exhibit J).

      90.    The DOS Denial Letter stated, “[T]he Department does not agree that

the NVRA entitles you to access the records you seek.” Exhibit J at 1.

      91.    In the letter, the Department of State takes the position that the

NVRA’s public inspection provision is limited to list maintenance records that

concern registrants who were determined to be ineligible “by reason of death or a

change of residence.” Exhibit J at 1.

      92.    As was stated by the Foundation in the Records Request, the NVRA’s

public inspection provision, 52 U.S.C. § 20507(i), does not contain the limitation

advanced by the Department of State. Rather, the public inspection provision

requires the Department of State to “make available for public inspection . . . all

records concerning the implementation of programs and activities conducted for

the purpose of ensuring the accuracy and currency of official lists of eligible

voters. . . .” 52 U.S.C. § 20507(i)(1) (emphasis added).

      93.    The DOS Denial Letter further states,

      [E]ven assuming arguendo that the NVRA would apply to a
      systematic removal program regarding non-citizens, the Department
      does not currently have such a program in place. As such, no
      responsive documents exist.

Exhibit J at 1.

                                        25
        Case 1:19-cv-00622-CCC Document 1 Filed 04/10/19 Page 26 of 39




      94.      The NVRA’s public inspection provision is not limited to records

concerning “systematic removal program[s],” but applies to all records concerning

“the implementation of programs and activities.” 52 U.S.C. § 20507(i).

      95.      Furthermore, at the time, the Department of State’s position was

contradicted by several sources, including the letter from Defendant Marks, in

which the Department states that it is “actively reviewing” the matter of noncitizen

registration. The Department’s statement is also contradicted by the testimony of

Defendant Marks, then-Secretary Torres, and Commissioner Schmidt, which detail

list maintenance activities by the Department concerning the registration of

noncitizens.

      96.      The requested records, including records related to the Noncitizen

Matching Analysis, are “records concerning the implementation of programs and

activities conducted for the purpose of ensuring the accuracy and currency of

official lists of eligible voters. . . .” 52 U.S.C. § 20507(i)(1). Those records must be

made available under the NVRA’s public inspection provision.

      97.      The Department of State’s refusal to allow inspection of requested

records, including records related to the Noncitizen Matching Analysis, is a

violation of the public inspection provision of the NVRA.




                                        26
        Case 1:19-cv-00622-CCC Document 1 Filed 04/10/19 Page 27 of 39



      98.    After receiving the DOS Denial Letter, the Foundation sent a response

via letter to the Department of State (hereafter, the “DOS Violation Notice,”

attached as Exhibit K).

      99.    The DOS Violation Notice informed the Department of State that its

refusal to allow inspection of the requested records is a violation of the NVRA’s

public inspection provision. Exhibit K at 1.

      100. The DOS Violation Notice further informed the Department of State

that because the violation of the NVRA occurred within 120 days of an election for

federal office,4 the Department of State had 20 days to cure the violation or it could

face “a civil action in an appropriate district court for declaratory or injunctive

relief with respect to the violation.” 52 U.S.C. § 20510(b)(2).

      101. When no further correspondence was received from the Department

of State within the 20-day statutory waiting period, the Foundation filed an action

against then-Secretary Torres and Defendant Marks in the Middle District of

Pennsylvania to enforce the requirements of the NVRA. Public Interest Legal

Foundation v. Torres, No. 1:18-cv-463 (M.D. Pa., filed Feb. 26, 2018) (hereafter,

“PILF v. Torres”).




4
 On October 23, 2017 Governor Wolf issued a Writ of Election setting a date of
March 13, 2018 for a special election to fill Pennsylvania’s vacant 18th
Congressional District.

                                        27
       Case 1:19-cv-00622-CCC Document 1 Filed 04/10/19 Page 28 of 39



      102. During the pendency of that action, the Department of State engaged

in additional list maintenance activities designed to keep the voter lists free of

ineligible noncitizen registrants. Records of these activities are subject to public

inspection under the NVRA.

      103. In April 2017, the Department of State released a statement to select

media describing its activities to identify and remove noncitizens who were

registered to vote through a so-called “programming error in the PennDOT Motor

Vehicle electronic system” (hereafter, the “Statement,” attached as Exhibit L).

      104. The Statement explains that prior to the end of 2017, “an intense data

analysis and process was conducted that yielded a responsible list of individuals

for whom voter registration status required further confirmation.” Exhibit L at 1.

The Statement continues, “As a result of that work, the Department of State is

mailing the attached letter today to 7,702 individuals whose citizenship status

merits further due diligence.” Id. A copy of the letter sent to suspected non-citizen

registrants appears at page 3 of Exhibit L.

      105. The Statement describes future actions the Department of State

planned to take following Pennsylvania’s May 15, 2018 primary election,

including additional steps to ensure that affected individuals “affirm their

eligibility or request cancellation,” including “reach[ing] out to the individuals

through another mailing.” Exhibit L at 1.


                                       28
       Case 1:19-cv-00622-CCC Document 1 Filed 04/10/19 Page 29 of 39



      106. The Statement also reveals the existence of records in the Secretary’s

possession related to these activities described, including the “list of individuals for

whom voter registration status required further confirmation” and correspondence

with 7,702 registered voters. Id. All of these records—and others related to them—

are responsive to the Foundation’s requests and must be made available for

inspection pursuant to the NVRA.

      107. In January 2019, an open records dispute between the Department of

State and State Representative Daryl Metcalfe revealed additional list maintenance

activities undertaken by the Department of State concerning noncitizens who may

be registered to vote.5 In June 2018, the Department of State mailed letters to

11,198 suspected noncitizen registrants, asking them to confirm their eligibility or

request cancelation of their registrations. Records concerning those activities are

responsive to the Foundation’s requests and must be made available for inspection

pursuant to the NVRA.

      108. The Department of State has not made the aforementioned records or

any other requested records available for public inspection, but has intentionally

and repeatedly denied the Foundation access to the request records.



5
 Press Release, Former and Current House State Government Committee
Chairmen Demand Full Disclosure from Wolf on Number of Non-Citizen Voters,
Jan. 29. 2019, http://www.repmetcalfe.com/NewsItem.aspx?NewsID=274620 (last
accessed April 10, 2019).

                                       29
        Case 1:19-cv-00622-CCC Document 1 Filed 04/10/19 Page 30 of 39




Prior Litigation and Notice to Defendants Boockvar and Marks

      109. On February 26, 2019, this Court dismissed the Foundation’s

complaint in PILF v. Torres. Pub. Interest Legal Found. v. Boockvar, No. 1:18-

CV-463, 2019 U.S. Dist. LEXIS 30095 (M.D. Pa. Feb. 26, 2019).

      110. The Foundation reasonably believed that its service of the DOS

Violation Letter on counsel for the Department of State was required ethically and

adequate to notify the Secretary of the Commonwealth of the alleged violations,

and therefore adequate to satisfy the pre-litigation notice requirements of the

NVRA.

      111.    According to the Court, however, the complaint did not allege that

then-Secretary Torres was sent or received pre-litigation notice of the alleged

NVRA violation. Boockvar, 2019 U.S. Dist. LEXIS 30095 at *14-15.

      112. However, the Court found that the Foundation “adequately pled an

injury in fact,” id. at *10, and that the Foundation’s organizational interests fell

within the “zone of interests protected by the NVRA,” id. at *12.

      113. Following dismissal of PILF v. Torres, the Foundation attempted to

rectify the alleged errors in notice identified by the Court.

      114. Concerned with the inability to ensure that Defendant Boockvar

actually received the notice of the NVRA violation, and the apparent importance of

Boockvar receiving actual notice, the Foundation arranged for a process server to


                                        30
           Case 1:19-cv-00622-CCC Document 1 Filed 04/10/19 Page 31 of 39



attempt to personally serve Defendant Boockvar at her home with written notice of

the alleged NVRA violations.

      115. Service was unsuccessful because Defendant Boockvar’s husband

demanded that the process server leave the property.

      116. According to the process server, Defendant Boockvar’s husband

photographed his car and later that morning, the process server was visited at his

home by police officers, who brought him to the police station for questioning. The

police officers allegedly demanded to see the materials the process server

attempted to serve. The police also apparently provided Defendant Boockvar or her

representatives information about the notice the process server attempted to

deliver.

      117. On March 7, 2019, counsel for the Foundation received a letter via

email from Timothy Gates, Chief Counsel for the Pennsylvania Department of

State. In the letter, Mr. Gates threatened, “Any further attempt to contact the

Acting Secretary at her home will be considered harassment, which will be raised

with local law enforcement and the court.” Exhibit M.

      118. In response, counsel for the Foundation contacted Mr. Gates via

telephone. Mr. Gates agreed to accept service of the NVRA Notice Letter on behalf

of his clients, Defendants Boockvar and Marks, and agreed to provide them with a

copy of the same.


                                       31
       Case 1:19-cv-00622-CCC Document 1 Filed 04/10/19 Page 32 of 39



      119. On March 20, 2019, counsel for the Foundation provided written

notice of the alleged NVRA violations to Defendants Boockvar and Marks through

their counsel, Mr. Gates. See Exhibit N. A copy of the NVRA Notice Letter is

attached as Exhibit O.

      120. As required by the private-right-of-action provision of the NVRA, 52

U.S.C. § 20510, the NVRA Notice Letter notified Defendants Boockvar and Marks

that the Department of State, Bureau of Commissions, Elections and Legislation,

Defendant Marks, and all persons acting on their behalf, are violating the NVRA

by refusing to allow inspection of the requested records. Exhibit O at 2. The letter

further stated that the violations are ongoing. Id.

      121. The NVRA Notice Letter further notified Defendants Boockvar and

Marks that because the violation of the NVRA occurred within 120 days of an

election for federal office,6 they had 20 days to cure the violation or face federal

litigation, 52 U.S.C. § 20510(b)(2). Exhibit O at 2.

      122. On March 20, 2019, Mr. Gates acknowledged receipt of the NVRA

Notice Letter and confirmed that he provided the NVRA notice letter to

Defendants Boockvar and Marks:




6
 A special election to fill the seat in Pennsylvania’s 12th Congressional District is
scheduled for May 21, 2019. https://www.dos.pa.gov/VotingElections/Candidates
Committees/RunningforOffice/Pages/SpecialElections.aspx.

                                        32
       Case 1:19-cv-00622-CCC Document 1 Filed 04/10/19 Page 33 of 39



      Thank you for sending the attached notice of violations of the NVRA
      to my attention today. I have this day, March 20, 2019 provided the
      attached notice to my clients Kathryn Boockvar and Jonathan Marks.

Exhibit P at 1.

      123. Accordingly, as required by the NVRA, the Foundation has provided

written notice of the alleged NVRA violations to Defendant Boockvar,

Pennsylvania’s Chief Election Officer, 52 U.S.C. 20510(b)(1). Exhibit N and

Exhibit P.

      124. Defendant Boockvar, Pennsylvania’s Chief Election Officer, has

received the Foundation’s written notice of the alleged NVRA violations, 52

U.S.C. 20510(b)(1). Exhibit N and Exhibit P.

      125. Defendant Marks was sent and has received notice of the same. See

Exhibit N and Exhibit P.

      126. On April 9, 2019, the Foundation received a letter from Defendant

Marks via an email from Deputy Chief Counsel Kotula. Exhibit Q. The letter

reaffirmed the Department’s position that the NVRA does not entitle the

Foundation to access the requested records. Id. In the letter, the Department

acknowledged its “investigation into the potential registration of noncitizens.” Id.

      127. The Foundation received no further correspondence from the

Defendants or the Department of State.




                                       33
        Case 1:19-cv-00622-CCC Document 1 Filed 04/10/19 Page 34 of 39




Defendants Are Violating the NVRA by Refusing to Provide Inspection of the
Requested Records

      128. The records requested from Defendants are records “concerning the

implementation of programs and activities conducted for the purpose of ensuring

the accuracy and currency of official lists of eligible voters. . . .” 52 U.S.C. §

20507(i)(1).

      129. Under the NVRA, the Defendants are obligated to make the requested

records available for public inspection and photocopying. Defendants have not

done so and are therefore in violation of law.

Defendants’ Violations of Law Have Harmed the Foundation and the Public

      130. “[A] plaintiff suffers an ‘injury in fact’ when the plaintiff fails to

obtain information which must be publicly disclosed pursuant to a statute.” FEC v.

Akins, 524 U.S. 11, 21 (1998). The Foundation is suffering a clear informational

injury as a direct result of the Defendants’ violations of the NVRA because the

Defendants have denied the Foundation access to the records to which it is entitled

under the law. This injury is ongoing.

      131. The Defendants action have also frustrated and harmed the

Foundation’s organizational mission.

      132. As an integral part of its public interest mission, the Foundation

gathers and disseminates information about compliance by state and local officials

with federal election statutes, including election integrity statutes.

                                         34
        Case 1:19-cv-00622-CCC Document 1 Filed 04/10/19 Page 35 of 39



      133. Using records and data compiled through use of the NVRA’s public

inspection provision, the Foundation has produced written reports concerning the

registration and voting activity of noncitizens. The Foundation publishes and

disseminates these reports as part of its mission.

      134. The Foundation publicizes its work through media and press sources.

Representatives of the Foundation appear on national television programs to

discuss the inadequacies of state election systems in preventing noncitizens from

registering and voting. The Foundation believes that keeping voter rolls free of

ineligible registrants requires full transparency of government agencies. By

denying the Foundation access to the requested records Defendants have impaired

and will impair the Foundation from carrying out its mission.

      135. A central activity of the Foundation is to promote election integrity

and compliance with federal and state statutes which promote the integrity of

elections. The Defendants’ violations of NVRA have impaired and will impair the

Foundation from carrying out this its mission.

      136. The failure of the Defendants to comply with their obligations under

the NVRA has also undermined the confidence of Pennsylvania’s properly

registered voters in the integrity of the voter registration rolls, and, accordingly,

has undermined the integrity of elections held across the Commonwealth of

Pennsylvania.


                                        35
         Case 1:19-cv-00622-CCC Document 1 Filed 04/10/19 Page 36 of 39



        137. The 20-day curative period afforded by the NVRA expired on April 9,

2019.

        138. Defendants have not cured their violation of the NVRA within the 20-

day period applicable within 120 days of a federal election under the NVRA. 52

U.S.C. § 20510(b)(2).

        139. The Foundation has spent considerable time and financial resources in

an effort to obtain the requested records and to improve the accuracy of voter rolls

across the Commonwealth.

        140. The Defendants’ failure to permit inspection and duplication of the

requested records pursuant to the NVRA is causing the Foundation to suffer an

informational injury and has further frustrated, impeded and harmed the efforts of

the Foundation.

                                      COUNT I

                            Violation of the NVRA
  Failure to Permit Inspection and Duplication of List Maintenance Records

        141. Plaintiff realleges paragraphs 1 through 140 as if fully stated herein.

        142. Defendants have failed to permit inspection and duplication of records

concerning Defendants’ implementation of programs and activities for ensuring the

accuracy and currency of official lists of eligible voters, in violation of Section 8 of

the NVRA, 52 U.S.C. § 20507(i). See Project Vote v. Long, 682 F.3d 331, 334-335



                                        36
        Case 1:19-cv-00622-CCC Document 1 Filed 04/10/19 Page 37 of 39



(4th Cir. 2012) (The NVRA requires local election officials to provide such records

to the public).

      143. Defendants have not cured their violation of law within the 20-day

period afforded them by the NVRA for violations that occur within 120 days of an

election for federal office. 52 U.S.C. § 20510(b)(2).

      144. Plaintiff has suffered an irreparable informational injury as a direct

result of Defendants’ violations of Section 8 of the NVRA because the Plaintiff

does not have the data and records requested. The NVRA confers upon Plaintiff a

right to information, and by denying that information to the Plaintiff, the

Defendants have caused a concrete injury to the Plaintiff.

      145. Plaintiff will continue to be injured by the Defendants’ violations of

Section 8 of the NVRA unless and until the Defendants are enjoined from

continuing to violate the law.

      146. Plaintiff has no adequate remedy at law.

                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays for a judgment:

      1.     Declaring that Defendants are in violation of Section 8 of the NVRA;

      2.     Ordering the Defendants to provide to the Plaintiff the records

concerning their implementation of programs and activities to ensure the accuracy

and currency of voter registration lists;


                                        37
       Case 1:19-cv-00622-CCC Document 1 Filed 04/10/19 Page 38 of 39



      3.     Ordering the Defendants to pay Plaintiff’s reasonable attorney’s fees,

including litigation expenses and costs, pursuant to 52 U.S.C. § 20510(c); and

      4.     Granting Plaintiff further relief that this Court deems just and proper.


Dated: April 10, 2019.

Respectfully submitted,

For the Plaintiff Public Interest Legal Foundation:


                                       /s/ Linda A. Kerns
                                Linda A. Kerns, Esquire
                                LAW OFFICES OF LINDA A. KERNS, LLC
                                1420 Locust Street – Suite 200
                                Philadelphia, PA 19102
                                PA Atty ID 84495
                                Tel: (215) 731-1400
                                Fax: (215) 701-4154
                                linda@lindakernslaw.com

                                J. Christian Adams*
                                Public Interest Legal Foundation, Inc.
                                1555 King St., Ste. 200
                                Alexandria, VA 22314
                                Tel: (317) 203-5599
                                Fax: (888) 815-5641
                                adams@PublicInterestLegal.org

                                Noel H. Johnson (Wis. Bar # 1068004)*
                                Public Interest Legal Foundation, Inc.
                                32 E. Washington St., Ste. 1675
                                Indianapolis, IN 46204
                                Tel: (317) 203-5599
                                Fax: (888) 815-5641
                                njohnson@PublicInterestLegal.org
                                * Pro Hac Vice application to be filed

                                       38
       Case 1:19-cv-00622-CCC Document 1 Filed 04/10/19 Page 39 of 39




                                VERIFICATION

      Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

foregoing is true and correct to the best of my knowledge, information and belief.

Dated: April 10, 2019.


                                                     /s/ Linda A. Kerns
                                                   Linda A. Kerns
                                                   Counsel for Plaintiff




                                      39
